Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted element is: “first capacitor”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-4 and 6-16 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Nishimura et al. (US 2016/0190187 A1, hereinafter “Nishimura”), in view of Mabuchi (US 2016/0182842 A1, hereinafter “Mabuchi”).

Regarding claim 1, Nishimura teaches an imaging device (Fig. 3&19B: imaging device 100) comprising: 
a 
wherein the 
a photoelectric converter that converts incident light into a signal charge (Fig. 19B, [0033]: photodetector 1), 
a first transistor that outputs a signal corresponding to the signal charge, a gate of the first transistor being connected to the photoelectric converter (as illustrated by Fig. 19B and corresponding description: gate of an amplification transistor 200 is connected to the photodetector 1), 
and a second transistor, one of a source and a drain of the second transistor being connected to the photoelectric converter, the other of the source and the drain of the second transistor being connected to a source or a drain of the first transistor (as illustrated by Fig. 19B and corresponding description: one of a source and a drain of a control transistor 301 is connected to the photodetector 1; the source and drain other control transistor 301 connected to  the source and drain of the amplification transistor 200), 

a constant current source circuit that is connected to one of the source and the drain of the first transistor (as illustrated by Fig. 19B and corresponding description: source and drain of the other amplification transistor 200 is connected to a switching circuit 40 has constant current sources 6A and 6B), 
and a bias circuit that is connected to the other of the source and the drain of the first transistor and that generates a first voltage and a second voltage different from the first voltage (as illustrated by Fig. 19B and corresponding description: One of a source and a drain of the amplification transistor 200 is connected to a voltage switching circuit 20 that includes a first voltage source VA1 and a second voltage source VA2).
Nishimura does not teach wherein the imaging device comprising a first substrate; and a second substrate stacked on the first substrate.
Mabuchi discloses wherein the imaging device comprising a first substrate; and a second substrate stacked on the first substrate (Figs. 1-3, [0051]: a diagram showing a structure of an imaging device to which the present technology is applied. The present technology can be applied to a layered imaging device (an upper substrate 10, and a lower substrate 11). In a layered imaging device, a chip having a signal processing circuit formed thereon (lower substrate 11), instead of a substrate supporting the portion of pixels (an upper substrate 10), is used, and the pixel portion is overlapped on the chip).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to could have applied the known Mabuchi’s layered imaging device structure technique in the same way to the Nishimura’s device, such a first substrate; and a second substrate stacked on the first substrate and the results would have been predictable to one of ordinary skill in the art. The suggestion/ motivation for doing so would be to provide an imaging device to be made smaller in size (Mabuchi: [0051]).

Regarding claim 2, the Nishimura and Mabuchi combination teaches the imaging device according to claim 1, in addition the combination discloses wherein the first substrate includes a first capacitor connected between the photoelectric converter and the one of the source and the drain of the second transistor; and the one of the source and the drain of the second transistor is connected to the photoelectric converter via the first capacitor (Nishimura: as illustrated by Fig. 19B and corresponding description: one of the source and the drain of the control transistor 301 is connected to the photodetector 1 via the first capacitor 9; in view of applied known Mabuchi’s layered imaging device structure technique).

Regarding claim 3, the Nishimura and Mabuchi combination teaches the imaging device according to claim 1, in addition the combination discloses wherein the first substrate includes a second capacitor having one end connected to the one of the source and the drain of the second transistor and the other end to which a third voltage is applied (Nishimura: as illustrated by Fig. 19B and corresponding description: a second capacitor 10 connected between of the control transistor 301 and a reference voltage VR1; in view of applied known Mabuchi’s layered imaging device structure technique).
Regarding claim 4, the Nishimura and Mabuchi combination teaches the imaging device according to claim 1, in addition the combination discloses wherein the second substrate includes a second capacitor having one end connected to the one of the source and the drain of the second transistor and the other end to which a third voltage is applied (Nishimura: as illustrated by Fig. 19B and corresponding description: a second capacitor 10 connected between of the control transistor 301 and a reference voltage VR1; in view of applied known Mabuchi’s layered imaging device structure technique).

Regarding claim 6, the Nishimura and Mabuchi combination teaches the imaging device according to claim 1, in addition the combination discloses wherein the first substrate includes a third transistor, one of a source and a drain of the third transistor being connected to the one of the source and the drain of the first transistor, the other of the source and the drain of the third transistor being connected to the constant current source circuit (Nishimura: as illustrated by Fig. 19B and corresponding description: a fourth selection transistor 503 connected to the constant current source 6; in view of applied known Mabuchi’s layered imaging device structure technique).

Regarding claim 7, the Nishimura and Mabuchi combination teaches the imaging device according to claim 1, in addition the combination discloses wherein the second substrate includes a third transistor, one of a source and a drain of the third transistor being connected to the one of the source and the drain of the first transistor, the other of the source and the drain of the third transistor being connected to the Nishimura: as illustrated by Fig. 19B and corresponding description: a fourth selection transistor 503 connected to the constant current source 6; in view of applied known Mabuchi’s layered imaging device structure technique).

Regarding claim 8, the Nishimura and Mabuchi combination teaches the imaging device according to claim 1, Nishimura discloses wherein the constant current source circuit includes a first constant current source (Nishimura: Fig. 19B: constant current source 6) and a second constant current source different from the first constant current source (Nishimura: Fig. 19B, [0179]: In addition, a constant current source 8), and one of the first constant current source and the second constant current source is selectively connected to the one of the source and the drain of the first transistor (Nishimura: Fig. 19B: switching circuit 40 includes a third switching element 13, a fourth switching element 14 connected between  constant current sources 6 and amplification transistor 200).

Regarding claim 9, the Nishimura and Mabuchi combination teaches the imaging device according to claim 8, in addition the combination discloses wherein the first substrate includes a third transistor, one of a source and a drain of the third transistor being connected to the one of the source and the drain of the first transistor, the other of the source and the drain of the third transistor being connected to the first constant current source (Nishimura: as illustrated by Fig. 19B and corresponding description: fourth selection transistor 503 connected to the constant current source 6 and the amplification transistor 200; in view of applied known Mabuchi’s layered imaging device structure technique).

Regarding claim 10, the Nishimura and Mabuchi combination teaches the imaging device according to claim 8, in addition the combination discloses wherein the second substrate includes a third transistor, one of a source and a drain of the third transistor being connected to the one of the source and the drain of the first transistor, the other of the source and the drain of the third transistor being connected to the first constant current source (Nishimura: as illustrated by Fig. 19B and corresponding description: fourth selection transistor 503 connected to the constant current source 6 and the control transistor 301; in view of applied known Mabuchi’s layered imaging device structure technique).

Regarding claim 11, the Nishimura and Mabuchi combination teaches the imaging device according to claim 1, in addition the combination discloses wherein the constant current source circuit includes a first constant current source (Nishimura: Fig. 19B: constant current source 6) and a voltage source that generates a third voltage (Nishimura: Fig. 19B, [0122]: More specifically, the other of the source and the drain of the first amplification transistor 200 is connected to a first voltage source VA1 via the first switching element 11.), and one of the first constant current source and the second constant current source is selectively connected to the one of the source and the drain of the first transistor (Nishimura: Fig. 19B: switching circuit 20 and is connected to the other of the source and the drain of the first amplification transistor 200 and constant current source 6).

Regarding claim 12, the Nishimura and Mabuchi combination teaches the imaging device according to claim 11, in addition the combination discloses wherein the first substrate includes a third transistor, one of a source and a drain of the third transistor being connected to the one of the source and the drain of the first transistor, the other of the source and the drain of the third transistor being connected to the constant current source circuit (Nishimura: as illustrated by Fig. 19B and corresponding description: fourth selection transistor 503 connected to the constant current source 6 and the amplification transistor 200; in view of applied known Mabuchi’s layered imaging device structure technique).

Regarding claim 13, the Nishimura and Mabuchi combination teaches the imaging device according to claim 1, in addition the combination discloses wherein the first substrate includes a fourth transistor connected between the photoelectric converter and the first transistor (Nishimura: as illustrated by Fig. 19B and corresponding description: the reset transistor 400 connected to the photodetector 1; in view of applied known Mabuchi’s layered imaging device structure technique).

Regarding claim 14, the Nishimura and Mabuchi combination teaches the imaging device according to claim 1, in addition the combination discloses wherein the other of the source and the drain of the second transistor is connected to the one of the Nishimura: as illustrated by Fig. 19B and corresponding description: the control transistor 301 connected to the amplification transistor 200).

Regarding claim 15,  claim 15 has been analyzed with regard to claim 1 and is rejected for the same reasons of obviousness as used above.

Regarding claim 16,  claim 16 has been analyzed with regard to claim 2and is rejected for the same reasons of obviousness as used above.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action..

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697